     TONI H. WHITE (SBN 210119)
1    ATTORNEY AT LAW
2
     P.O. BOX 1081
     El Dorado, CA. 95623
3    (530) 885-6244
     Fax (530) 885-8245
4

5
     Attorney for Defendant
     FILIBERTO MADRIGAL
6
                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
7

8

     UNITED STATES OF AMERICA,                    )       No. 2:18-CR-00164 MCE
9
                                                  )
                                                  )
10          Plaintiff,                            )       STIPULATION AND ORDER TO
                                                  )       CONTINUE STATUS CONFERENCE
11
     v.                                           )       UNTIL MAY 30, 2019 AT 10:00 A.M.
                                                  )
12
     Francisco Loya-Solarzano, et al              )
                                                  )
13
                                                  )
            Defendants.                           )
14
                                                  )
                                                  )
15
                                                  )
16

17
                                         STIPULATION
18
            IT IS HEREBY STIPULATED AND AGREED between the defendants:
19

20
                1. Elias Hernandez-Valencia
21
                2. Filiberto Madrigal
22
                3. Luis Armando Rios Garcia
23
                4. Georgina Carrillo Ayala
24
                5. Jose Francisco Buenavida
25
                6. Jose Antonio Pantoja Estrada
26
                7. Bart Richard Hughes
27
                8. Jose Manuel Rodriguez
28

                                                      1
1                 9. Roberto Mercado-Rangel
2    by and through their undersigned defense counsel, and the United States of America, by
3    and through its counsel, Assistant U.S. Attorney James Conolly, that the status conference
4    presently set for April 4, 2019, should be continued to May 30, 2019, at 10:00 a.m. and
5    that time under the Speedy Trial Act should be excluded from April 4, 2019 through May
6    30, 2019.
7           The reason for the continuance is that the parties are still reviewing discovery.
8    Discovery consists of 415 pages of numbered discovery and 6 DVDs containing other
9    materials.    Defense counsel needs additional time to continue to review discovery,
10   communicate with the Government and their respective clients, discuss possible
11   resolutions and prepare for trial. The continuance is necessary to ensure continuity of
12   counsel and for defense preparation. Accordingly, the time between April 4, 2019 and
13   May 30, 2019, should be excluded from the Speedy Trial calculation pursuant to Title 18,
14   States Code, Section 3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation. The
15   parties stipulate that the ends of justice served by granting this continuance outweigh the
16   best interests of the public and the defendants in a speedy trial. 18 U.S.C. §3161(h)(7)(A).
17   Defense counsel for the defendants and AUSA James Conolly have authorized Ms. White
18   to sign this pleading for them.
19
     Dated: April 1, 2019                                    U.S. ATTORNEY
20
                                                             /s/ Toni White
21                                                           JAMES CONOLLY
                                                             Assistant U.S. Attorney
22
                                                             Attorney for Plaintiff
23

24
     Dated: April 1, 2019                                    /s/ Toni White for
25                                                           HAYES H. GABLE III
                                                             Attorney for Defendant
26
                                                             Elias Hernandez-Valencia
27

28

                                                  2
1
     Dated: April 1, 2019       /s/ Toni White for
                                PETER KMETO
2                               Attorney for Defendant
                                Luis Armando Rios Garcia
3

4
     Dated: April 1, 2019       /s/ Toni White for___
5
                                TASHA CHALFANT
6                               Attorney for Defendant
                                Georgina Carrillo Ayala
7

8
     Dated: April 1, 2019       /s/ Toni White for
9
                                OLAF HEDBERG
10                              Attorney for Defendant
                                Jose Francisco Buenavida
11

12

13
     Dated: April 1, 2019       /s/ Toni White for
14                              DINA SANTOS
                                Attorney for Defendant
15                              Jose Antonio Pantoja Estrada
16

17   Dated: April 1, 2019       /s/ Toni White for
18                              ALIN CINTEAN
                                Attorney for Defendant
19                              Bart Richard Hughes
20

21

22
     Dated: April 1, 2019       /s/ Toni White for
                                DAVID D. FISCHER
23                              Attorney for Defendant
24
                                Jose M. Rodriguez

25

26

27

28

                            3
1
     Dated: April 1, 2019              /s/ Toni White for
                                       CLEMENTE JIMENEZ
2                                      Attorney for Defendant
                                       Roberto Mercado-Rangel
3

4    Dated: April 1, 2019              /s/ Toni White
                                       TONI WHITE
5
                                       Attorney for Defendant
6                                      Filiberto Madrigal
7
                               ORDER
8
           IT IS SO ORDERED.
9
     Dated: April 8, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                 4
